 



Exhibit 10.1
CONFIDENTIAL SETTLEMENT COMMUNICATION PURSUANT TO
FEDERAL RULE OF EVIDENCE 408
Special Situations Fund III, L.P. et al. v. Quovadx, Inc. et al.
Case No. 04-cv-01006- RPM
United States District Court for the District of Colorado
MEMORANDUM OF UNDERSTANDING
     The parties to this litigation (the “Parties”), by and through their
undersigned attorneys, Class Counsel Lowenstein Sandler P.C. (“Class Counsel”)
on behalf of Lead Plaintiffs Special Situations Funds III, L.P., Special
Situations Cayman Fund, L.P., Special Situations Technology Fund New, L.P., and
Special Situations Technology Fund II, L.P. (“Plaintiffs”) and the class
certified by the Court for trial purposes on November 10, 2005 (“the Class”),
and Quovadx, Inc.’s counsel Wheeler Trigg Kennedy LLP (“Quovadx’s Counsel”) on
behalf of Quovadx, have reached an agreement for the settlement of the
above-captioned action (the “Action”) on the terms set forth below and subject
to Court approval. This memorandum of understanding (“MOU”) contains the
material terms of the class settlement (the “Settlement”) and shall serve as a
basis for drafting a formal Settlement Agreement and accompanying papers, which
shall embody all of the terms set forth herein and such other and consistent
terms as are agreed upon by counsel for the Parties.
     1. Scope of Settlement: For purposes of this Settlement, the Class shall be
defined, in accordance with the Court’s November 10, 2005 Order, as all persons
and entities who acquired Quovadx common stock in connection with Quovadx’s
exchange offer for all of the outstanding shares of Rogue Wave Software, Inc.,
which became effective on or about December 19, 2003. The following persons and
entities are excluded from the Class: Quovadx; the former individual officer and
director defendants Lorine R. Sweeney, Gary T. Scherping, Jeffrey M. Krauss,
Fred L. Brown, J. Andrew Cowherd, James B. Hoover, Charles J. Roesslein, and
James

 



--------------------------------------------------------------------------------



 



A. Gilbert (collectively, the “Individual Defendants”); members of the immediate
family of each of the Individual Defendants; any person, firm, trust,
corporation, officer, director, or other individual or entity in which Quovadx
or any Individual Defendant has a controlling interest or that is related to or
affiliated with Quovadx or any of the Individual Defendants; and the legal
representatives, agents, affiliates, heirs, successors-in-interest or assigns of
any excluded party.
     2. Settlement Amount: Quovadx shall pay $7,800,000 (Seven Million Eight
Hundred Thousand Dollars) (the “Settlement Fund”) in settlement of all claims
that were asserted or could have been asserted in the Action against Quovadx,
the Individual Defendants, and their respective employees, legal
representatives, agents, affiliates, parents, subsidiaries, heirs,
successors-in-interest, and assigns. Within twenty (20) calendar days from the
date of this MOU, Quovadx shall deposit the Settlement Fund into an
interest-bearing account (the “Account”) designated by Class Counsel. Failure to
make full payment into the Settlement Fund by the deadline set in this paragraph
2 shall, at Plaintiffs’ sole option expressed in writing to Quovadx’s Counsel,
result in termination of the MOU and the Settlement contemplated herein.
     3. Limitations on Admissions of Liability: Quovadx has denied and continues
to deny that it has omissions-based liability, as opposed to liability for
affirmative misstatements, under Section 11 of the Securities Act of 1933.
Neither the Settlement nor any of its terms shall constitute an admission or
finding of wrongful conduct, acts, or omissions beyond the affirmative
misstatement for which Quovadx already has admitted liability, as expressly
provided in the Court’s March 10, 2006, Order on Lead Plaintiffs’ Motion for
Partial Summary Judgment.

2



--------------------------------------------------------------------------------



 



     4. Stay of Proceedings: Within ten (10) days after the execution of this
MOU, the parties shall jointly advise the Court of this MOU and request a stay
of all proceedings pending the parties’ filing of the Settlement Agreement and
related documents with the Court.
     5. Finalization of Settlement: Following execution of this MOU, the parties
and their counsel shall use their best efforts to draft and execute a formal
Settlement Agreement and such other documentation as may be required or
appropriate to obtain preliminary and final approval by the Court of the
Settlement of the Action consistent with the terms of this MOU. Within five (5)
days after the execution of the Settlement Agreement, the parties shall move the
Court for an order granting preliminary approval of the Settlement Agreement and
Settlement, directing that notice be provided to the Class, and scheduling a
fairness hearing to consider final approval of the Settlement.
     6. Scope of Releases: The Parties’ Settlement Agreement and the Court’s
order granting final approval to the Settlement and entry of final judgment
(“Final Approval Order”) will provide for the settlement and release of all
claims, including any “unknown claims” as defined in California Civil Code
Section 1542, arising out of, relating to, or in connection with the acquisition
of Quovadx common stock in connection with Quovadx’s exchange offer for all of
the outstanding shares of Rogue Wave Software, Inc., which have been or could
have been asserted by any member of the Class in the Action against Quovadx or
any or all of the Individual Defendants, or both. This Settlement and release,
however, shall not apply to any claims arising under Section 10(b) of the
Securities Exchange Act of 1934 that are the subject of Heller v. Quovadx, Inc.
et al., No. 04-cv-0665-RPM (D. Colo.)—i.e., claims that are based on investors’
purchases of Quovadx common stock on the open market during the period between
October 22, 2003, and March 15, 2004. The Parties’ Settlement Agreement and the
Final

3



--------------------------------------------------------------------------------



 



Approval Order also will settle and release Plaintiffs, the members of the
Class, and Class Counsel from all known and unknown claims, including but not
limited to claims relating to the institution, prosecution, or settlement of the
Action that could have been asserted by Quovadx or any or all of the Individual
Defendants. The Settlement Agreement shall provide for the dismissal of the
Action with prejudice upon final approval of the Settlement.
     7. No Sanctions: Plaintiffs, Quovadx, and their respective counsel shall
not make any application for sanctions, pursuant to Rule 11 of the Federal Rules
of Civil Procedure (“Rule 11”) or other court rule or statute, with respect to
any claims or defenses in this Action, and Quovadx agrees that the Action was
filed in good faith and in accordance with Rule 11 and is being settled
voluntarily by Quovadx after consultation with competent legal counsel.
     8. Quovadx’s Right to Terminate: The Parties will enter into a separate
confidential agreement to be filed with the Court under seal allowing Quovadx to
terminate the Settlement and Settlement Agreement in the event that Class
members holding in excess of [*]% ([*] percent) of the approximately 5,656,670
shares that are included in the Class opt out of the Settlement.
     9. Effective Date of Settlement: The “Effective Date” of the Settlement
shall be the first date that is three (3) business days after all the following
have occurred: (i) The Court has entered an order granting final approval of the
Settlement in accordance with the terms of the Parties’ Settlement Agreement;
(ii) the expiration of the time to file a motion to alter or amend the Final
Approval Order under Federal Rule of Civil Procedure 59(e) has passed without
any such motion having been filed; (iii) the expiration of the time in which to
appeal the Final Approval Order has passed without any appeal having been taken,
which date shall be deemed to be thirty-three (33) days after the entry of the
Final Approval Order, unless the date to take such
 

[*]   We are seeking confidential treatment of these terms which have been
omitted. The confidential portions have been filed separately with the
Securities and Exchange Commission.

4



--------------------------------------------------------------------------------



 



an appeal shall have been extended by Court order or otherwise, or unless the
thirty-third (33rd) day falls on a weekend or a Court holiday, in which case the
date for purposes of this MOU and the Settlement Agreement shall be deemed to be
the next business day after such thirty-third (33rd) day; and (iv) if such
motion to alter or amend is filed, or if any appeal is taken, after any timely
challenge to the Settlement has been finally adjudicated and rejected. For
purposes of this paragraph 9, an “appeal” shall not include any appeal that
concerns solely the issue of Class Counsel’s attorneys’ fees and reimbursement
of expenses. As soon as reasonably practicable after the Effective Date, the
settlement administrator shall distribute settlement proceeds to class members
who have timely submitted valid claims.
     10. Effect of Termination by Court or a Party: If for any reason the
Settlement should fail to become effective, (A) the Parties shall return to
their respective positions in the Action as those positions existed immediately
before the execution of this MOU; (B) the Settlement shall be without prejudice,
and none of its terms shall be enforceable, except to the extent costs of notice
and administration have been incurred or expended pursuant to paragraph 11
below; (C) the fact and terms of this MOU shall not be admissible in any trial
of this Action or any other action, and this MOU and its entire contents are
confidential, intended for settlement discussions only, inadmissible for any
purpose in any proceeding, and governed by Federal Rule of Evidence 408 and the
parallel provisions of the evidence codes of each of the 50 States and the
District of Columbia; and (D) Class Counsel shall direct that all amounts then
remaining in the interest-bearing Account identified in paragraph 2 above be
returned promptly to an account to be designated in writing by Quovadx within
ten (10) days from the date on which the Court declines to approve the
Settlement or on which the Settlement is otherwise terminated.

5



--------------------------------------------------------------------------------



 



     11. Payment of Costs and Expenses of Notice and Administration:
Class Counsel shall administer the Account. All reasonable costs and expenses of
class notice and administration of the Settlement shall be paid from the
Account, and no such costs and expenses shall be paid prior to the date on which
the Court preliminarily approves the Settlement. Before the date in which the
Court preliminarily approves the Settlement, no amount of the Settlement Fund
shall be used for any purpose. The Parties agree that the Settlement Fund is
intended to be a Qualified Settlement Fund within the meaning of Treasury
Regulation § 1.468B-1. The Account funds plus interest, but less any amounts
incurred for notice, administration, and taxes, shall revert to Quovadx if the
Settlement does not become effective for any reason.
     12. Plan of Allocation: The allocation of the Settlement Fund among the
members of the Class shall be subject to a plan of allocation to be proposed by
Class Counsel and approved by the Court. Quovadx will take no position with
respect to such proposed plan of allocation or such plan as may be approved by
the Court, as such plan of allocation is a matter separate and apart from the
proposed Settlement between the parties, and any decision by the Court
concerning the plan of allocation shall not affect the validity or finality of
the proposed Settlement.
     13. Payment of Attorneys’ Fees and Costs: Attorneys’ fees and reimbursement
of expenses awarded to Class Counsel, in such amounts as approved by the Court,
shall be paid from the Settlement Fund. Notwithstanding the existence of any
timely filed objections or potential for appeal, any cash amount approved by the
Court shall be paid to Class Counsel upon entry of an order of the Court
awarding such fees and expenses, subject to Class Counsel’s obligation to refund
or pay back any such amount, plus interest, in the event that (i) the Effective
Date does not occur, (ii) the judgment or order awarding fees and expenses is
reversed or

6



--------------------------------------------------------------------------------



 



modified, or (iii) the Settlement is canceled or terminated for any reason. In
the event that Class Counsel becomes obligated to repay all or some of their
attorneys’ fees or expenses, Class Counsel shall, within ten (10) business days
after receiving notice from Quovadx’s Counsel or from a court of appropriate
jurisdiction, refund to the Settlement Fund such amount of fees or expenses (or
both) previously paid to Class Counsel from the Settlement Fund, plus interest
thereon at the same rate as earned on the Settlement Fund, that is consistent
with the court order reversing or modifying the Settlement or the award of fees
and expenses. If Class Counsel fails to repay any such refund to the Settlement
Fund within the time provide above, Class Counsel will be obligated to reimburse
Quovadx all reasonable attorneys’ fees and costs incurred by Quovadx in seeking
to recover the funds owed by Class Counsel. Quovadx shall take no position with
respect to Class Counsel’s application for Court approval of a payment of
Class Counsel’s attorneys’ fees and expenses, so long as such application
requests attorneys’ fees in an amount that does not exceed 25 percent of the
amount of the Settlement Fund and reimbursement of reasonable expenses incurred
by Class Counsel in the prosecution of this Action in an amount not to exceed
$250,000. The amount of any such award of attorneys’ fees and reimbursement of
expenses is a matter separate and apart from the proposed Settlement between the
parties, and any decision by the Court concerning the award of attorneys’ fees
and expenses shall not affect the validity or finality of the proposed
Settlement, as such matters are not the subject of any agreement between the
parties other than what is already set forth above.
     14. Plaintiffs’ and Class Counsel’s Obligations to Defend Settlement:
Plaintiffs and Class Counsel agree to assume the lead role in drafting motions
and briefs for preliminary and final approval of the Settlement, defending the
Settlement against any objections by members of the Class, and defending any
appeal taken by an objecting member of the Class. The parties

7



--------------------------------------------------------------------------------



 



acknowledge that this paragraph 14 is intended to minimize the amount of defense
attorneys’ fees and expenses incurred by Quovadx after the date of execution of
this MOU, and that this paragraph 14 shall be construed and applied to
accomplish that intent.
     15. Settlement Administrator: Class Counsel may designate the settlement
administrator. Class Counsel shall provide or cause to be provided to the
settlement administrator the list of Class members prepared and maintained by
Rust Consulting, Inc., which is appropriate for providing notice to the Class.
     16. Not a Claims-Made Settlement: This is not a claims-made settlement, and
if the Settlement receives final Court approval, and any objections and appeals
are resolved such that the Effective Date occurs, no consideration will be
returned to Quovadx.
     17. MOU Uses: Quovadx may issue a press release announcing the Settlement
that does not contradict the language or terms of this MOU and, to the extent
required by federal securities laws and regulations, file with the U.S.
Securities and Exchange Commission (“SEC”) a copy of this MOU that will be
redacted to remove the confidential information in paragraph 8 above.
     18. Execution: This MOU may be executed in counterparts, including by
signature transmitted by facsimile. Each counterpart when so executed shall be
deemed to be an original, and all such counterparts together shall constitute
the same instrument. The undersigned signatories represent that they have
authority from their respective clients to execute this MOU. The terms of this
MOU and Settlement shall inure to and be binding upon the parties and their
successors in interest.

8



--------------------------------------------------------------------------------



 



IT IS HEREBY AGREED by the undersigned.

         
LOWENSTEIN SANDLER P.C.
  WHEELER TRIGG KENNEDY LLP    
 
       
     /s/ Lawrence M. Rolnick
       /s/ Hugh Q. Gottschalk    
 
       
By: Lawrence M. Rolnick
  By: Hugh Q. Gottschalk    
Attorney for Lead Plaintiffs and the Class
  Attorney for Defendant Quovadx, Inc.    
 
       
Dated: December 26, 2006
  Dated: December 26, 2006    

9